DETAILED ACTION
The applicant’s amendment filed on August 26, 2021 has been entered.

Election/Restrictions

Claims 1-6, 8, 11-14 are allowable. The restriction requirement of species , as set forth in the Office action mailed on 04/26/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species is withdrawn.  Claim 9 is are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Cynthia Stephenson on 10/29/2021 and 11/01/2021.

The application has been amended as follows:
Referring to claim 1, amend claim 1 as stated in the attachment.
Referring to claim 6, amend claim 6 as stated in the attachment.
 Referring to claim 13, amend claim 13 as stated in the attachment.
Referring to claim 7, cancel claim 7.
Referring to claim 9, rejoin or add claim 9.

Allowable Subject Matter
Claims 1-6, 8-9, 11-14 are allowed.

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
In response to the applicant's remarks and claim amendments made in the applicant’s amendment filed on August 26, 2021, and upon conclusion of a 
Referring to claims 1-6, 8-9, 11-14, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in independent claim 1; the limitations “the first printed circuit board further including a support fixed to the first surface, the second printed circuit board being attached to the support by an adhesive substance, a distance between the second printed circuit board and a first mounting part closest to the second printed circuit board of the at least one first mounting part being longer than a distance between the second printed circuit board and a second mounting part closest to the second printed circuit board of the at least one second mounting part, when the printed circuit board assembly is viewed from a front of the first surface in the direction perpendicular to the first surface, the support is disposed on the first surface on a one single side extending along the longitudinal direction of the slit portion so as to face the third surface of the second printed circuit board, wherein the second printed circuit board includes a third end portion and a fourth end portion arranged in the longitudinal direction of the slit portion,
wherein, of the plurality of second electrodes, a second electrode closest to the third end portion has a smaller amount of the solder than does a second electrode closest to the fourth end portion, and wherein the third end portion of the second printed circuit board is attached to the support.” in combination with all other claimed limitation of base claim 1 has not been disclosed by prior art of record, taken alone or in combination.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH H PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PARESH H PAGHADAL/Examiner, Art Unit 2847